Citation Nr: 9912729	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher (compensable) evaluation for right 
brachial plexopathy.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1989 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This appeal was initially remanded by the 
Board in October 1995.  The veteran's claims folder was 
transferred to the Newark, New Jersey, RO after the veteran 
moved to Trenton, New Jersey.  The claim was again remanded 
by the Board in July 1996.  

FINDINGS OF FACT

1.  In October 1995, the Board remanded this appeal to the RO 
to request the veteran to provide information about medical 
treatment for his service-connected disability and for a VA 
neurological examination.

2.  In January 1996, the RO wrote to the veteran at his only 
address of record, in New Jersey, requesting that he provide 
information concerning any treatment he had received for his 
right brachial plexopathy, but he did not respond.

3.  In April 1996, the veteran was scheduled and notified of 
two VA examinations to be completed that month, but he failed 
to report for either VA examination.

4.  Because of the veteran's failures to respond to a request 
for information and to report for VA examination, the Board 
again remanded his claim for a higher evaluation in July 1996 
for another attempt to complete the requested development.

5.  In February 1998, the RO wrote the veteran at his only 
address of record, in New Jersey, requesting that he furnish 
a detailed history of all treatment he had received for his 
right brachial plexopathy since January 1993, but the veteran 
did not respond.

6.  In May 1998, the veteran was again scheduled and notified 
of two VA examinations to be completed that month, but he 
failed to report.  

7.  In July 1998, the RO mailed a letter to the veteran's 
only New Jersey address to notify him that he would be 
scheduled for additional VA examinations which were necessary 
to properly evaluate his pending claim, and this letter 
informed him that a failure to report for VA examinations 
could result in the denial of his claim.

8.  In July 1998, the veteran was again scheduled and 
notified of two VA examinations to be completed that month, 
but he failed to report.

CONCLUSION OF LAW

The veteran's original claim for a higher evaluation for 
right brachial plexopathy is considered abandoned and is thus 
denied.  38 U.S.C.A. §§ 101, 5107(a) (West 1991); 38 C.F.R. 
§§  3.158(a), 3.326(a), 3.655 (1998) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts:   Service medical records reflect that in June 1990, 
the veteran was referred to a private pain rehabilitation 
center for pain complained of in the right upper extremity 
and cervical regions.  After one week of therapy the veteran 
reported an 85 percent decrease in pain.  Approximately a 
little more than one week after that he reported a 90 percent 
decrease in pain.  EMG and nerve conduction studies of June 
1991 were interpreted as normal and did not demonstrate a 
cervical radiculopathy or a carpal tunnel syndrome on the 
right side.

The reports of November 1992 VA examinations reflect that the 
veteran reported that he was careful not to lift anything.  
He indicated that he was not on any medication.  He reported 
that his right hand would get tired easily and he described 
his pain as constant right-sided neck pain which shot down to 
his right hand and fingers.  On examination there was no 
muscular atrophy.  There was very mild tenderness to 
palpation in the right supraclavicular region.  Strength was 
plus five throughout.  Deep tendon reflexes were two plus 
throughout except the right triceps was slightly reduced when 
compared to the left side.  There was no subjective sensory 
loss.  There was no tenderness to palpation in the neck or 
right shoulder.  Passive range of motion in the neck and 
right shoulder was normal.  The impression included that the 
veteran appeared to have brachial plexopathy and that he had 
intermittent pain in the right neck with numbness in the 
right arm consistent with intermittent radiculopathy.  The 
examiner believed that more studies needed to be 
accomplished, including an EMG nerve conduction velocity and 
a right brachial plexus MRI to confirm this diagnosis.

The veteran has was awarded service-connection for right 
brachial plexopathy with a noncompensable evaluation in the 
original rating action issued by the Cleveland RO in August 
1993.  The veteran timely disagreed with the noncompensable 
evaluation in September 1993 and filed a substantive appeal 
in October 1993.  At this time, the veteran lived in 
Columbus, Ohio.  However, in October 1994, he contacted VA 
and requested a change of address.  In January 1995, his new 
address was recorded as being on [redacted] in Trenton, 
New Jersey.  His VA claims folder was transferred to the 
Newark RO and all subsequent correspondence to the veteran 
has been to his Trenton, New Jersey address.  

In October 1995 the Board remanded the appeal for further 
development, including a request for information from the 
veteran with respect to treatment and to afford the veteran a 
VA neurology examination to provide additional information 
for evaluation of the disability with consideration of the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  In 
conformance with the directives of this first Board remand, 
the RO notified the veteran at his New Jersey address in 
January 1996 that it was necessary that he identify all 
sources of treatment for his service-connected disability.  
The veteran never responded.  Also in compliance with the 
Board's first remand, the veteran was scheduled for and 
notified of VA examinations to be conducted in April 1996, 
but the veteran failed to report for both VA examinations.

The RO returned the case to the Board and the Board, in light 
of the above, again remanded the case to the RO in July 1996 
for additional development, including contacting the veteran 
and requesting that he identify all health care providers who 
had treated him for his right brachial plexopathy in recent 
years, arranging for a neurology examination to determine the 
nature and extent of the veteran's service-connected right 
brachial plexopathy, and informing the veteran with respect 
to identifying treatment he has received or reporting for a 
scheduled examination that failure to cooperate could result 
in denial of his claim.

In compliance with that second remand, the RO notified the 
veteran at his New Jersey address in February 1998 that it 
was necessary for him to identify all sources of treatment 
for his service-connected disability.  He did not respond.  
Also in compliance with the Board's second remand, the 
veteran was scheduled for and notified of two VA examinations 
to be conducted in May 1998, but he did not respond.  In July 
1998, the RO sent a letter to the veteran at his New Jersey 
address which notified him that arrangements were being made 
to schedule him for another physical examination; that he 
would be notified by separate letter as to the date, time and 
place of the scheduled examination; that he should 
immediately contact both the VA Medical Center and the RO to 
make alternative arrangements if the date selected for the 
examination is inconvenient for him; and that failure to 
report for his examination could result in the denial of his 
claim.  The veteran was subsequently scheduled for and 
notified of two more VA examinations to be completed in July 
1998.  The veteran again failed to report for those 
examinations.  There is no evidence on file that any letters 
or notifications sent to the veteran at his last known New 
Jersey address have been returned as undeliverable by the 
Post Office.

Law and Regulation:  38 C.F.R. § 3.158(a) provides that where 
evidence requested in connection with an original claim or a 
claim for an increase is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the rights to 
benefits be finally established, compensation shall not 
commence earlier than the date of filing of a new claim 
(Authority:  38 U.S.C.A. § 501(a) (West 1991)).  

38 C.F.R. § 3.326(a) provides, in part, that individuals for 
whom examinations have been authorized and scheduled are 
required to report to such examinations.  38 C.F.R. § 3.655 
addresses the consequences of a veteran's failure to attend 
scheduled VA medical examinations.  That regulation at (a) 
provides that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause" fails to report for such 
examination, action shall be taken.  At (b), it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the available evidence on 
file.  However, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  (Emphasis added.)

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court of 
Appeals for Veterans Claims (Court) found that, when it was 
apparent from a review of the claims folder that a veteran 
has multiple addresses on file, it was incumbent upon the RO 
that notice was sent to the veteran's "last address of 
record."  In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the 
Court found that notice of required VA examinations mailed to 
the veteran's sole address on file was sufficient to trigger 
the veteran's duty to appear for such examinations, although 
the evidence in that case later revealed that the veteran did 
not, in fact, receive such notification because he was not, 
in fact, residing at that address.

While copies of the actual notification letters for VA 
examinations are not on file, the claims folder does contain 
computer-generated reports from April 1996, May 1998, and 
July 1998 which indicate that the veteran was notified of VA 
medical examinations scheduled for each of those three 
months, and which indicate that he failed to report for each 
and every examination scheduled.  There is no evidence that 
any of these VA examination notices were returned as 
undeliverable.  In this regard, the Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  That latter case also stands for the proposition 
that VA need mail notice only to the last address of record 
in order for the presumption to attach.  Mindenhall at 274.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that when a veteran appealed the initial rating assigned in 
an original compensation claim (following a grant of service 
connection), that 'rating claim' continued to be an original 
claim as a matter of law.  Therefore, the Board could not 
deny this veteran's appellate demand for a higher evaluation 
in accordance with 38 C.F.R. § 3.655(b), because this veteran 
has failed to report for all scheduled VA examinations 
without any good cause or adequate reason, because that 
regulation states that when a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the available evidence on 
file.     

Analysis:  Considering that the veteran has only had one 
address on file since he changed that address to one on 
[redacted] in Trenton, New Jersey, in late 1995, and that 
all notices and other correspondence to him have been posted 
to that address, and in consideration of the presumption of 
regularity, the Board is entitled under the circumstances of 
this case to presume that he received actual notice of all VA 
examinations and of the RO's January 1996 and February 1998 
requests for production of evidence.  The Board's remand 
actions of October 1995 and July 1996 both explained that the 
clinical evidence on file was insufficient for rating the 
veteran's service-connected right brachial plexopathy and 
indicated that additional VA examination was necessary, 
especially in light of the Court's then-recent decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, for 
the same reasons, each remand requested the RO to ask the 
veteran to identify all sources of treatment for his service-
connected disability so that records of all such treatment 
could be collected for evaluation.

In compliance with both Board remand actions, the RO wrote 
requests for such information to the veteran's sole address 
on file in Trenton, New Jersey, requesting that he identify 
all sources of treatment for his service-connected 
disability.  The veteran failed, refused or neglected to 
respond to either request and there is no indication that any 
such request was returned as undeliverable.  In accordance 
with 38 C.F.R. § 3.158(a), no response having been received 
within one year of the date of either request made in January 
1996 or February 1998, the veteran's appeal for a  higher 
evaluation for his service-connected right brachial 
plexopathy is considered to have been abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 U.S.C.A. § 501(a); 
38 C.F.R. § 3.158(a).

Also in compliance with the Board's remand actions of October 
1995 and July 1996, the veteran was scheduled for VA 
examinations to be completed in April 1996, May 1998, and 
again in July 1998.  The veteran failed, refused or neglected 
to appear for any of these duly scheduled examinations 
without any explanation or request for rescheduling.  The 
Board explained the reason for these examinations in both 
remand actions.  In July 1998, the RO specifically notified 
the veteran that a failure to report for any further 
examinations could result in the denial of his claim.  Since 
the Court held in Fenderson that the pending issue in this 
appeal must be characterized as an original claim (rather 
than a claim for an increased rating) the denial remedy of 
38 C.F.R. § 3.655(b), for failure to report for an 
examination scheduled in conjunction with a claim for an 
increased rating is now unavailable.  

However, the Board finds that the veteran's failure to report 
for the VA examination scheduled in April 1996 also supports 
a conclusion that the veteran has abandoned his original 
claim for a higher evaluation.  In the terms of 38 C.F.R. 
§ 3.158(a), in April 1996, VA requested the veteran to 
produce evidence in support of his original claim; namely 
himself, for evaluation of his claim.  What more important 
evidence can there be for necessary clinical evaluation of a 
veteran's claim for higher disability compensation than that 
a veteran produce himself for physical examination of his 
disability?  See also 38 C.F.R. § 3.158(b).  While it has not 
yet been an entire year since the veteran was requested to 
report for VA examinations scheduled in May 1998 and July 
1998, the veteran's failure to report for these examinations 
also demonstrates an apparent intent to abandon his current 
appeal. 

The appropriate disposition of the veteran's current appeal 
for a higher evaluation for service-connected right brachial 
plexopathy is to consider it abandoned because of his 
repeated failure to respond to RO requests for information 
and to report for VA examinations of which he was duly 
notified and for which there is no adequate reason or good 
cause demonstrated for his failures to appear.  The veteran 
has been repeatedly requested to assist in the development of 
his claim and he has repeatedly failed to offer any 
assistance or cooperation.  All notices have been forwarded 
to his most recent address on file, and no VA mail to this 
New Jersey address has been returned.  He has not requested 
delays, or reported that there are no other records of 
treatment, or asked that his VA examinations be rescheduled, 
or objected to his attendance for any reason.  He has not 
contacted VA at all since he filed an additional VA Form 
21-526, Veteran's Application for Compensation or Pension, in 
March 1995 (and that form confirms the veteran's address on 
[redacted] in Trenton, New Jersey).  In a case where the law and 
not the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or lack of entitlement 
under law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  In 
Morris at 265, the Court noted that the Supreme Court had 
held that everyone dealing with the Government was charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380 (1947).  Accordingly, in Morris, the Court found 
that even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation. 


ORDER

Entitlement to a higher (compensable) evaluation for right 
brachial plexopathy is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

